Name: 2001/503/EC: Commission Decision of 22 June 2001 on information and publicity measures to be carried out by the beneficiary countries concerning assistance from the Instrument for Structural Policies for Pre-accession (ISPA)
 Type: Decision
 Subject Matter: European construction;  EU finance;  cooperation policy;  politics and public safety;  marketing
 Date Published: 2001-07-05

 Avis juridique important|32001D05032001/503/EC: Commission Decision of 22 June 2001 on information and publicity measures to be carried out by the beneficiary countries concerning assistance from the Instrument for Structural Policies for Pre-accession (ISPA) Official Journal L 182 , 05/07/2001 P. 0058 - 0061Commission Decisionof 22 June 2001on information and publicity measures to be carried out by the beneficiary countries concerning assistance from the Instrument for Structural Policies for Pre-accession (ISPA)(2001/503/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1267/1999 of 21 June 1999 establishing an Instrument for Structural Policies for Pre-accession(1), and in particular Article 13(2) thereof;Whereas:(1) Article 13(1) of Regulation (EC) No 1267/1999 requires that the beneficiary countries of financial assistance under the Instrument for Structural Policies for Pre-accession shall ensure that adequate publicity is given to the measure with a view to:(a) making the general public aware of the role played by the Community in relation to the measures;(b) making potential beneficiaries and professional organisations aware of the possibilities afforded by the measures.(2) Article 13(1) of Regulation (EC) No 1267/1999 stipulates that beneficiary countries small ensure, in particular, that directly visible display panels are erected showing that the measures are being co-financed by the Community, together with the Community, logo and that representatives of the Community institutions are duly involved in the most important public activities connected with Community assistance granted under ISPA.(3) Article 13(1) of Regulation (EC) No 1267/1999 states that beneficiary countries shall inform the Commission annually of the initiatives taken with regard to information and publicity measures.(4) Article 13(2) of Regulation (EC) No 1267/1999 stipulates that the Commission shall adopt detailed rules on information and publicity measures.(5) The Committee referred to in Article 13(2) of Regulation (EC) No 1267/1999, the ISPA Management Committee, has been consulted on the detailed rules on information and publicity measures. The measures provided for in this Decision are in accordance with the opinion of this Committee,HAS DECIDED AS FOLLOWS:Article 1The detailed rules applicable to information and publicity concerning assistance from the Instrument or Structural Policies for Pre-accession under Regulation (EC) No 1267/1999 shall be as defined in the Annex.Article 2This Decision shall enter into force the third day following its publication in the Official Journal of the European Communities.Done at Brussels, 22 June 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 73.ANNEXINFORMATION AND PUBLICITY REQUIREMENTSRules on detailed arrangements for information and publicity about assistance from the Instrument for Structural Policies for Pre-accession1. OBJECTIVES AND SCOPEInformation and publicity measures concerning assistance from ISPA are intended:- to increase public awareness and transparency of the activities of the European Community,- to inform the potential beneficiaries and professional organisations about ISPA possibilities.Information and publicity shall concern all measures for which ISPA provides financial assistance.The aim of information and publicity measures shall be to inform the general public and also potential and final beneficiaries, including:- regional, local and any other public authorities,- the economic and social partners,- non-governmental organisations,- project operators and promoters,- any other interested partiesof the opportunities offered by ISPA.2. GENERAL PRINCIPLESThe body responsible for implementing an ISPA project (hereinafter defined as the "body responsible") shall be accountable for all publicity measures on the spot. Publicity shall be carried out in cooperation with the Commission departments, which shall be informed of measures taken for this purpose.The body responsible shall take all the appropriate administrative steps to ensure the effective application of these arrangements and to collaborate with the Commission departments.Information and publicity measures shall be taken in due time, once the assistance of ISPA is decided. The Commission reserves its right to initiate a procedure for a reduction, suspension or cancellation of the ISPA assistance, if a beneficiary country does not fulfil its obligations under the present Annex. In such cases the procedure specified in Annex III.I, Section VIII of the ISPA Financing Memorandum concluded with each beneficiary country applies.3. GUIDELINES FOR INFORMATION AND PUBLICITY ACTIVITIESNotwithstanding the detailed rules laid down under point 4, the following principles shall be applied in accordance with all information and publicity measures.3.1. The mediaThe body responsible shall inform the media in the most appropriate manner about actions co-financed by ISPA. European Community participation shall be fairly reflected in this information.To this end, the formal launch of projects and important phases in their implementation shall be the subject of information measures, particularly in respect of regional media (press, radio, and television). Appropriate collaboration must be ensured with the Commission delegations in the beneficiary countries concerned.3.2. Information eventsThe organisers of information events such as conferences, seminars, fairs and exhibitions in connection with the implementation of projects part-financed by ISPA shall make explicit the participation of the European Community. The opportunity should be taken of displaying the European Community flag in meeting rooms and the European Community emblem on documents. The Commission delegations in the beneficiary countries shall assist, if necessary, in the preparation and implementation of such events.3.3. Information materialPublications (such as brochures and pamphlets) about projects or similar measures should contain on the title page a clear indication of the European Community emblem where the national, regional or local emblem is used.Where publication includes a preface, it should be signed by both the person responsible in the beneficiary country and, for the Commission, the responsible Member of the Commission or a designated representative, to ensure that European Community participation is made clear. Such publications shall refer to the body responsible for informing interested parties.The abovementioned principles shall also apply to audiovisual and website material.4. OBLIGATIONS OF THE BENEFICIARY COUNTRIESInformation and publicity shall be the subject of a coherent set of measures defined by the body responsible in collaboration with the Commission for the duration of the project. Beneficiary countries shall ensure that representatives of the Commission including its delegations are duly involved in the most important public activities connected with ISPA.When projects are implemented, the body responsible shall take the following measures to indicate the participation of ISPA in the said project.(a) Project-related informationOn-the-spot information and publicity measures shall be taken in order to make the general public aware of European Community assistance through ISPA. The body responsible should publish the content of the projects in the most appropriate form and ensure that such documents are disseminated to the local, regional media and shall hold them available for interested parties. On the spot measures should include:- billboards erected on the sites,- permanent commemorative plaques for infrastructures accessible to the general publicboth to be installed in accordance with the special arrangements concerning on site information detailed hereafter.(b) General ISPA-related informationIn addition to (a), the national ISPA coordinator shall produce regularly a general information on ISPA assistance allocated in the country, highlighting the implementation of projects and results achieved. This general information should be produced at least once a year and be made available to the Commission for its annual report. This information will take the form of brochures of general interest, professional audiovisual material (e.g. videoclip) and news conferences at appropriate level. This information shall group projects by nature and/or focus on projects of relevant interest. It should be delivered to national, regional television and radio stations, to the Commission and, on demand, to other interested parties as defined in point 1.5. THE WORK OF THE MONITORING COMMITTEES- The Commission representatives in the monitoring committees, in collaboration with the national ISPA coordinator, shall ensure compliance with the provisions adopted concerning publicity, particularly those concerning billboards and commemorative plaques (see special arrangements hereafter),- information on publicity measures and suitable evidence such as photographs shall be submitted to the chairman of the monitoring committees by the body responsible. Copies of such material shall be transmitted to the Commission,- the chairman of the committees shall forward to the Commission all the information needed to take into account for its annual report,- the monitoring committees shall ensure that there is adequate information concerning their work. To this end, each monitoring committee shall inform the media, as often as considered necessary, of the progress of the project(s), for which it is responsible. The chairman is responsible for contacts with the media and the Commission representative shall assist him,- appropriate arrangements shall also be made, in collaboration with the Commission and its delegations in the beneficiary countries, when important events, such as high level meetings or inaugurations, are held.6. FINAL PROVISIONSThe Commission may initiate specific additional measures as deemed appropriate after discussion with the national-ISPA coordinator and the body responsible.The body responsible may, in any event, carry out additional measures. It shall consult the Commission and inform it of the initiatives it takes so that the Commission may participate adequately in their realisation.In order to facilitate the implementation of these provisions, the Commission may provide suitable assistance and may issue guidelines.Special arrangements concerning billboards and commemorative plaquesIn order to assure the visibility of ISPA projects, beneficiary countries shall ensure that the following information and publicity measures are complied with1. BILLBOARDSBillboards shall be erected on the sites of projects assisted by ISPA. Such billboards shall include a space reserved for the indication of the European Community participation.Billboards must be of a size, which is appropriate to the scale of the operation.The section of the billboard reserved for the European Community must meet the following criteria:- it shall take up at least 50 % of the total area of the billboard,- it shall bear the standardised European Community emblem and the following text to be presented as in the attached example.Where the body responsible does not erect a billboard announcing their own involvement in the financing of a project, the European Community assistance must be announced on a special billboard. In such cases, the above provisions concerning the European Community part apply by analogy.Billboards shall be removed no later than six months after the completion of the work and replaced by a commemorative plaque in accordance with the provisions under point 2.2. COMMEMORATIVE PLAQUESPermanent commemorative plaques shall be placed at sites accessible to the general public. In addition to the European Community emblem, such plaques must mention the European Community contribution to the project.The following text should be used as a guideline to the contents required: "This project has been co-financed at ... % by the European Community. On completion in ... (state year), the total cost of the project was ... (national currency), and the total contribution of the European Community was of ... (national currency).">PIC FILE= "L_2001182EN.006101.TIF">